DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/27/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert L. McKellar on 2/10/2022.  Claims 1-10 are to be canceled since those claims were upheld by the board of Appeal on 10/28/2021 to be rejected.

The application has been amended as follows: 

Claims 1-10 are canceled.

Claim Objections
Claim 11 is objected to because of the following informalities:  Applicant recite “the battery anytime it is less that 100%” which should read “the battery anytime it is less than 100%”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.  “Auxiliary power unit” is the placeholder combined with functional language “for charging a battery” in claim 13.  Applicant’s specification (pg. 3, lines 15-25) discloses the auxiliary power unit as a unit which “… takes high-voltage ac power from the electric grid and converts it to safe low voltage dc power to be plugged into the reefer to charge the battery and power the refrigeration unit.” Therefore, for purposes of examination the auxiliary power unit will be interpreted as structure which takes high-voltage ac power from the electric grid and converts it to safe low voltage dc power to be plugged into the reefer to charge the battery and power the refrigeration unit, which is widely known in the art to be a converter  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a charge control unit” which is being given the broadest reasonable interpretation for an apparatus which is a charge control unit since it is not coupled with functional language and Applicant’s specification (pg. 9, lines 28-31) does not limit as to what the charge control unit is, and is therefore inappropriate for interpreting under 112(f).  Therefore, the control charge unit will be interpreted reasonably, and broadly, as what is known in the art as a control charge unit which is a unit that controls charge distribution as shown in Fig. 6 of Applicant’s disclosure where charge is being directed to and from multiple structures 20, 21 and reefers 1, therefore any structure which performs controlling distribution of 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

Claim 11 recites the limitations “a transport refrigeration unit cooling power of at least 18kW at 35o “; “ii. said reefer system having a power draw from said battery of 8KW or less, said reefer system having a coefficient of performance of 2.25 or greater, and no greater than 60 V direct current voltage throughout said reefer system”; “iii. wherein any power generator sources that are utilized are connected directly and in parallel to said battery to independently or in combination, charge the battery anytime it is less that (interpreted as than) 100% state of charge and said any power generating source is making power”; “iv. said any power generating source for said battery charging is certified as zero emissions by the California Air Resources Board”; “integral cooling chambers at walls, floor and ceiling of said reefer” which are not listed in Applicant’s disclosure as originally filed and are therefore considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12-20 are rejected for being dependent on claim 11.

Claim 11 recites the limitation “a semi-trailer sized hybrid refrigerated reefer system”, in line 1, which is indefinite for being unclear what size Applicant is specifying since the term “semi-trailer sized” is relative and not standard, thereby making the metes and bounds of the claim unclear.  For purposes of examination, the limitation will be examined as “a hybrid refrigerated reefer system”.

Claim 11 recites the limitations “a transport refrigeration unit” in line 2 and “a cooling system having a transport refrigeration unit cooling power” in lines 4-5, which render the claim indefinite for being unclear if there is one or two transport refrigeration units.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation of lines 4-5 will be interpreted as “a cooling system having the transport refrigeration unit, wherein the transport refrigeration unit has a cooling power”

Claim 11 recites the limitation “wherein any power generator sources that are utilized are connected directly and in parallel to said battery to independently or in combination, charge the battery anytime it is less that 100% state of charge and said any power generating source is making power” in lines 11-16 which is indefinite for being unclear if 
	In view of the interpretation, line 17, which reads “said any power generating source” has been interpreted as “said at least one power generator source”.

Claim 11 recites the limitation “said battery charging is certified as zero emissions by the California Air Resources Board” which is indefinite since standards change and are not always static, therefore the limitation does not limit the scope or set the metes and bounds of the invention, thereby making the claim indefinite.  For the purposes of examination, the limitation will be examined as “said battery charging is zero emissions”.

Claim 12 recites the “that converts high voltage alternating current to safe low voltage direct current” which is indefinite for the terms “high voltage” and “low voltage” being relative, and render the claim unclear since the terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 

Claims 17-19 each claim “said integrated power source” which is indefinite for lacking antecedent basis and being unclear if the integrated power source is the same as the at least one power generating source of claim 11 from which claims 17-19 depend.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitations of each claims 17-19 will be interpreted as “said at least one power generator source” for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj et al. (US 2017/0292759), hereinafter referred to as Al-Hallaj, in view of Doane et al. (US 2015/0188360), hereinafter referred to as Doane, and Hollingsworth et al. (US 2019/0113014), hereinafter referred to as Hollingsworth, and in further view of Takano et al. (US 4,307,576), hereinafter referred to as Takano.

Regarding claim 11, Al-Hallaj teaches a hybrid refrigerated reefer system (“reefer”, paragraph 0013, “The vehicle, system and method of the present invention is also related to a vehicle, system and method wherein the energy supply unit battery during mobile vehicle operation can be used for cooling, or a supplemental energy source such as an energy grid can be used when the vehicle is stationary to both keep the compartment(s) of the reefer cold and to recharge the battery.”) with a transport refrigeration unit (vapor compression system which provides the cooling, made up of the compressor, condenser and evaporator in paragraph 0010) powered exclusively by a battery (battery, paragraph 0013) of sixty volts direct current or less comprising: 
i. a cooling system (combined with the “energy supply units” paragraph 0010, “an electric compressor along with a condenser and evaporator and/or a heat pump, a system of tubes carrying a refrigerant, a refrigerant, sensors and a controller”) having a transport refrigeration unit cooling power (inherent cooling power of the cooling system) at 35°F (paragraph 0004, “…desired refrigerated temperatures as low as 0 C, and less: for instance, eggs are usually transported at -16 C and frozen meat at -18C, while fruit can travel at 12/14 C”); 
iii. at least one power generator source (paragraph 0013, “grid energy”) that is utilized and connected directly, to said battery to independently charge (structurally capable of performing the function since disclosed in paragraph 0013 that the battery is charged by grid energy) the battery anytime the charge is less than 100% and said at least one power generator source is making power (interpreted as providing power); 
v. integral cooling chambers at walls (see walls of trailer, including dotted line which is a dividing wall to create chambers 161 and 162), floor (120) and ceiling (102) of said reefer.  

Al-Hallaj does not teach wherein the at least one power generator source that is utilized and connected directly to said battery in combination, are parallel, and charge the 

Doane teaches a reefer (See Fig. 2) comprising a power generator source (solar panels comprising 140-2 in Fig. 2), in the form of solar panels, for charging a battery (see paragraph 0028, “Accordingly, the charge logic 122 determines if any of a plurality of primary sources 30, such as the reefer battery, which is also supported/charged by the solar panels 140-2, are above their minimum level or otherwise have excess charge capacity, as depicted at step 301”), wherein the Examiner notes that it is inherent for solar panels to be zero emissions when powering a refrigeration unit (140-3) of the reefer since solar panels by nature do not emit any emissions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Al-Hallaj by combining the reefer with the power generating source taught by Doane, in the form of solar panels, located on top of the reefer to provide the similar and predictable result of charging the battery when it is below a desired charge level and the reefer is not connected to the energy grid, thereby aiding in the duration of cooling which can be performed strictly from the battery without the requirement of shore power or carbon emitting generators.

Al-Hallaj does not teach wherein the transport refrigeration unit cooling power is at least 18KW.

Takano teaches a cooling system (air conditioner shown in Fig. 1) and the relationship between temperature and cooling power, wherein cooling power is controlled based on a desired temperature, showing one of ordinary skill at the time of Takano designed a cooling system with a cooling power which met the needs for achieving the temperature within an air conditioned space. (see column 1, lines 58-68 and column 2, lines 1-10, “In an embodiment of the invention in which the air conditioning system is operating as an air cooling system, a temperature zone detector is provided for each room to detect whether the sensed temperature is above or below a predetermined level…A valve control signal is generated when a first one of the sensed temperatures is detected as not decreasing in a range above the predetermined temperature and a second one of the sensed temperatures is detected as decreasing in a range below the predetermined temperature. This signal indicates that the cooling power level of the room in which said second temperature is detected is greater than is required for that room and is used to decrease its cooling power to divert a certain amount of the supply energy to another room in which said first temperature is detected..”

Therefore, a person of ordinary skill in the art would have known that the cooling power is a results effective variable that is dependent on the size of the cooling system, the size of the storage space for items in the reefer, the amount of items to be kept cool by the reefer and temperature at which the items stored within the reefer are kept, which is a predictable design criteria for a cooling system and cannot be considered critical, 
It would  have been obvious to one of ordinary skill in the art, before the effective filing date, to have optimized the cooling power of the transport refrigeration unit of Al-Hallaj, as modified, to be at least 18 kW, through routine experimentation (ie. cooling system design process), in order to provide the predictable result of being able to cool loads which require 18 kW of power for cooling, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, as taught by Takano, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, in this case the cooling power, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 


Al-Hallaj  does not teach wherein said reefer system having a power draw from said battery of 8kW or less, and no greater than 60 V direct current voltage throughout said reefer system 

Hollingsworth teaches a reefer system (refrigeration equipment 817; see paragraph 0053) comprising solar arrays (801 and 803) which supply power to a battery bank (811) where it can be stored and/or delivered to the reefer system.  Hollingsworth teaches wherein the reefer system has a power draw from said battery bank of 6 kW (see paragraph 0053, “where refrigeration equipment 817 consumes approximately 6 KW when operating.”), and wherein the battery bank is 48 volts direct current (see 811 in Fig. 8, “48 v Battery bank”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Al-Hallaj, as modified, such that the reefer system has a power draw from the battery of 6 kW at 48 V direct current, as taught by Hollingsworth, in order to provide the predictable result of making the 

Regarding claim 12, Al-Hallaj, as modified, teaches in combination: a. a land-based (since the apu interacts with land or shore power disclosed as “grid energy” in paragraph 0013) auxiliary power unit (one of ordinary skill in the art would have understood that there is an apu, as understood under 112 6th paragraph, in the form of a converter, that converts AC to DC when recharging the battery, as disclosed in paragraph 0013, since batteries are inherently DC and must be charged with DC, wherein the “energy grid” of paragraph 0013 are known to be AC) that converts alternating current (of the grid energy) to direct current (current leaving the inherent inverter to recharge the battery, wherein batteries are inherently DC) for charging said reefer battery and powering said reefer refrigeration (see paragraph 0013, “an energy grid can be used when the vehicle is stationary to both keep the compartments of the reefer cold and to recharge the batter”) as claimed in claim 11 and, 
b. a land-based high voltage alternating current electrical grid (paragraph 0013, “energy grid”).
  
Regarding claim 13, Al-Hallaj teaches in combination: a mobile auxiliary power unit (inherent converter that converts AC “energy grid” to DC when recharging the battery as disclosed in paragraph 0013 where the energy grid is used to recharge the batteries) mounted on the reefer for charging the battery (see paragraph 0013 where the energy 

Regarding claim 14, Al-Hallaj teaches the battery powered hybrid refrigerated reefer as claimed in claim 11 wherein, in addition, there is a mobile auxiliary power unit (inherent converter that converts AC “energy grid” to DC when recharging the battery as disclosed in paragraph 0013) mounted on a semi-tractor (100; the tractor supports everything including the reefer, therefore any structure mounted on the reefer is also mounted on the tractor) connected to said refrigerated reefer.  

Regarding claim 16, Al-Hallaj, as modified, teaches the battery powered hybrid refrigerated reefer as claimed in claim 11 as well as a semi-tractor (Fig. 1, 100) however has not yet taught wherein there is an internal combustion engine generator mounted onboard the semi-tractor connected to said refrigerated reefer.  

Doane teaches a semi-tractor connected to a refrigerated reefer (See Fig. 5) as well as everything discussed in claim 11, wherein Doane further teaches an internal combustion engine generator (alternator 130-4 generates electricity and is therefore considered an ice generator which provides the function of charging a battery) is used for charging a battery.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the internal 

Regarding claim 17, Al-Hallaj, as modified, teaches the battery powered hybrid-refrigerated reefer as claimed in claim 11 wherein said at least one power generator sources is an electrical grid (see paragraph 0013, “grid energy” is considered an electrical grid).
  
Regarding claim 19, Al-Hallaj, as modified, teaches the battery powered hybrid-refrigerated reefer as claimed in claim 11, however Al-Hallaj, as modified, does not teach wherein said integrated power source, which are solar panels, are on said reefer.

Doane teaches everything previously discussed in claim 11 and further teaches wherein the at least one power generator source is a solar panel (Fig. 2, 140-2s are mounted on the roof of the reefer) mounted on said reefer.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Al-Hallaj, as modified, such that the solar panels are mounted to the top of said reefer, as taught by Doane, in order to provide the predictable result of placing the solar panels in a location which will maximize their exposure to the sun, thereby increasing their efficiency for recharging the battery.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj, Doane and Hollingsworth as applied to claim 11, in further view of Flanigan (US 2011/0280750), hereinafter referred to as Flanigan.

Regarding claim 15, Al-Hallaj, as modified, teaches the battery powered hybrid refrigerated reefer as claimed in claim 11 however does not in addition, teach an internal combustion engine generator mounted onboard said reefer.  

Flanigan teaches an internal combustion engine generator (Fig1, comprising 228 and 230; see paragraph 0026, “an electric generator system including an engine 230 
(e.g., diesel) and an electric generator 232 mechanically coupled to the engine 
to be driven thereby”) mounted to a reefer (See Fig. 5 comprising 228 and 226), wherein the internal combustion engine generator supplies energy to the compressor of the vapor compression system of the reefer.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the reefer of Al-Hallaj, as modified, to include an internal combustion engine generator, as taught by Flanigan, in order to provide the predictable result of powering the cooling system when the battery and energy grid are unavailable, thereby keeping the contents within the reefer in a desirable temperature range. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj, Doane and Hollingsworth as applied to claim 11, in further view of Koelsch (US 2016/0129753), hereinafter referred to as Koelsch.

Regarding claim 18, Al-Hallaj, as modified, teaches the battery powered hybrid refrigerated reefer as claimed in claim 11, however do not teach wherein said at least one power source is a wheel generator mounted on said reefer.

Koelsch teaches a battery powered transport refrigeration unit (20) that includes a wheel generator (Fig. 4, generator 7 which uses the axle shaft to drive the generator during braking/deceleration, which in turn provides power to recharge the battery; see paragraph 0015, 0017 and 0018) for generating power to provide to the battery of a reefer (Fig. 4).

It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have combined the battery powered hybrid refrigerated reefer taught by Al-Hallaj, as modified, with the wheel generator taught by Koelsch in order to provide the predictable result of an alternative energy source for providing power to the reefer of Al-Hallaj when the tractor trailer is driving down the road, and there is not enough sunlight to charge the batteries and the battery requires charging, the wheel generator can provide the power needed to run the refrigeration system to maintain product within the cargo trailer within a desired range.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj, Doane and Hollingsworth as applied to claim 11, in further view of Huston et al. (US 2014/0285146), hereinafter referred to as Huston, and Chou et al. (US 2011/0163603), hereinafter referred to as Chou.

Regarding claim 20, Al-Hallaj, as modified, teaches in combination, however does not teach at least two battery powered hybrid refrigerated reefers as claimed in claim 11 wherein said reefers are connected in common to a charge control unit with an auxiliary land-based solar panel and central storage battery.   

Huston teaches a power management system (Fig. 1, comprising 110 and 108) which supplies power, from a power source (110) to a plurality of electric vehicles (102, 104 and 106) with batteries simultaneously so more than one vehicle can be charged at a time.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Al-Hallaj, as modified, such that there were two hybrid refrigerated transport reefers, in order to provide the predictable result of transporting more goods as compared to just one hybrid refrigerated transport reefer, wherein each hybrid refrigerated transport reefer’s battery can be charged simultaneously by a power source, thereby increasing transportation of goods efficiency.

“whereby the main controller…can send electronic signals to selectively activate one or more of the power generation units, and whereby DC electrical power generated by the plurality of power generation units” ) based on which environmental conditions allow production of power (paragraph 0018).

It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have powered the battery powered hybrid refrigerated reefer taught by Al-Hallaj, as modified, by including an  auxiliary land-based solar panel and central storage battery taught by Chou, in order to provide the predictable result of storing generated power from a number of power generation units, including the panels, depending on the environmental conditions (ie. sun is out or not), wherein the stored power can be used to recharge the batteries of the two hybrid refrigerated reefers when each requires charging, thereby decreasing emissions by using emission-free solar panel power generation for such power supply to the reefers. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763